         Case 1:98-cr-00778-DLC Document 228
                                         229 Filed 03/05/21
                                                    03/08/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007

                                                     March 5, 2021

BY ECF
The Honorable Denise L. Cote
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Charles Michael Kee, 98 Cr. 778 (DLC)

Dear Judge Cote:

        The Government respectfully writes to request a 45-day extension of the due date—
currently set for March 12, 2021—for the Government’s response to defendant Charles Michael
Kee’s successive petition under 28 U.S.C. § 2255 (Dkt. 227). The Government’s files for this case
are maintained in hard copy at the National Archives. While the Government has received and
reviewed several boxes of files, in order to respond to the defendant’s petition, the Government
requires additional boxes of files that have not yet arrived at its office. Accordingly, the
Government respectfully requests an additional 45 days to receive and review the remaining files
and to finalize its response.

       Were the Court to grant this request, the Government’s response would be due by April 26,
2021, and the defendant’s reply would be due by May 24, 2021, if that due date were similarly
extended. Previously, the Court granted a three-week extension request from the defendant. (Dkt.
222). This is the Government’s first request for an extension of the due date for its response. The
defendant consents to this request.


                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney

                                         by: __/s/___________________________
                                             Micah F. Fergenson
                                             Assistant United States Attorney
                                             (212) 637-2190
                                               *UDQWHG7KHSURSRVHGVFKHGXOH
                                               JRYHUQV
Cc:    Samidh Guha (By ECF)                    'DWHG0DUFK
